In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Queens County (Chetta, J.), dated October 27, 1988, which, after a hearing, dismissed the writ.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner has been released from custody and is therefore not entitled to the extraordinary remedy of habeas corpus (see, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Ashenden v Rodriguez, 138 AD2d 547, 548; People ex rel. Owens v Sullivan, 128 AD2d 572). Mangano, J. P., Bracken, Kooper and Sullivan, JJ., concur.